Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art fails to disclose:
A content providing method of a user terminal of a user of the content, the method comprising: 
displaying first content provided from a content providing server as a plurality of sequential cuts of the first content on a screen of the user terminal; 
displaying partial content included in the first content on the screen of the user terminal as one of the plurality of sequential cuts by scrolling the plurality of sequential cuts of the first content on the screen of the user terminal; 
providing a notification to the user, wherein the notification includes a task associated with the partial content that may be executed by the user, wherein the providing of the notification is triggered at a point in time at which the partial content is displayed on the screen of the user terminal; 
synthesizing, by a processor, second content with the partial content, wherein the second content is created based on the execution of the task by the user; and 
displaying composite content in which the second content is synthesized with the partial content, 
wherein the execution of the task by the user includes capturing of an image or an input of an image, 
wherein the synthesizing of the second content comprises: 

detecting a face from the captured or received user image of the user and creating a character reflecting features of the face, wherein the created character has a style similar 2to that of another character included in the first content; and 
synthesizing the created character with the partial content or at least a portion of the first content, and 
wherein the displaying of the composite content comprises displaying a cut of the plurality of sequential cuts in which the created character as the second content is synthesized with the partial content or the at least a portion of the first content, as in claim 1 and the similar language in the independent claims 18 and 19.
Claims 1-10 and 12-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YASSIN ALATA/
Primary Examiner, Art Unit 2426